DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 922, 982. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang, US Patent No. (10,155,587) referred to hereinafter as Tang.
As per claim 19, tang teaches a system for neutralizing an active shooter, the system comprising:
first and second flying drones, each of the first and second flying drones having a wireless transmitter (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10);
a base station operable by a human operator, the base station having a wireless transmitter, the wireless transmitter of the base station in wireless communication with the wireless transmitters of the first and second flying drones for transmitting data between the first flying drone, second flying drone, the base station or a combination thereof, and the human operator controls the first flying drone and the second flying drone reacts follows the first flying drone (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10);
a plurality of stationary ground sensors in communication with the wireless transmitters of the first and second flying drones for communicating data from the stationary ground sensors to the base station or in communication with the base station for communicating data to the wireless transmitters of the first and second flying drones (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10); and
an offensive mechanism attached to each of the first and second flying drones, the offensive mechanism activatable to neutralize the active shooter (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10).

As per claim 20, tang teaches a system of Claim 19 wherein the offensive mechanism is a pepper spray mechanism which is operative to disperse pepper spray at the active shooter, shock electrodes, propeller blades, a hardened body, a glass breaker or a combination thereof (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10).
As per claim 21, tang teaches a system of Claim 19 wherein the first and second flying drones are operative to transmit information and commands between flying drones to coordinate an attack of the first and second flying drones against the active shooter (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10).

As per claim 22, tang teaches a system of Claim 19 wherein the stationary ground sensors are sound sensors, and sound data from the sound sensors are transmitted to the base station to locate the active shooter (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10).
As per claim 23, tang teaches a system of Claim 19 wherein the base station determines a location of the active shooter based on a gun shot sound map and sensed sound of a gun shot from the stationary ground sensors (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10).
As per claim 24, tang teaches a system of Claim 19 wherein the base station or each of the drones may have a three-dimensional topographical map of an area of surveillance of the system, the three-dimensional topographical map determines flight paths of the drones, and the drones are only allowed to fly along the flight paths based on the topographical map (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10).
As per claim 32, tang teaches a method of neutralizing a person exhibiting dangerous motions, the method comprising the steps of:
traversing a first flying race drone of a plurality of drones toward the person by a human operator at a base station (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10);
traversing the first flying race drone over a person’s head and maintaining the first flying race drone above the person’s head so that an offensive mechanism of the first flying race drone is deployable against the person (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10);

traversing a second flying race drone of the plurality of drones based on a flight pattern of the first flying race drone without further human interaction by the human operator to fly at a height at or below four feet so that the person is within a field of view of a camera on the second flying race drone and data from the camera on the second flying race drone is used to neutralize the person (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10); and
traversing the first flying race drone to offensively maneuver against the person based on the data from the camera on the second flying race drone (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10).

As per claim 33, tang teaches a method of neutralizing a person exhibiting dangerous motions, the method comprising the steps of:
traversing a first flying race drone of a plurality of drones toward the person by a human operator at a base station (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10);
traversing the first flying race drone over a person’s head and maintaining the first flying race drone above the person’s head so that an offensive mechanism of the first flying race drone is deployable against the person (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10);
traversing a second flying race drone of the plurality of drones based on a flight pattern of the first flying race drone without further human interaction by the human operator to fly at a height at or below four feet so that the person is within a field of view of a camera on the second flying race drone and data from the camera on the second flying race drone is used to neutralize the person (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10); and
traversing the first flying race drone to offensively maneuver against the first person based on the data from the camera on the second flying race drone (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10);
landing a third flying race drone adjacent to the person to take a place of the first flying race drone or the second flying race drone when a battery level of the first or second flying race drones is low (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10).

As per claim 34, tang teaches a method of Claim 33 further comprising the steps of traversing the third flying race drone above the person’s head and maintaining the third flying race drone above the person’s head, and traversing the first flying race drone away from the person (see at least col. 1 L39-col. 3 Line 42, Col. 4 Lines 33-50, Col.9 Lines 3-40, Col. 11 Lines 13-40, figs. 7, 10).
As per claims 25-31, the limitations of claims 25-31 are similar to the limitations of claims 19-24, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665